Citation Nr: 0941006	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-25 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracic spine 
disorder, claimed as collapsed vertebra at T-11.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In August 2006, the Veteran perfected an appeal with respect 
to the issue of entitlement to service connection for a 
thoracic spine disorder, claimed as collapsed vertebra at T-
11.  In perfecting his appeal by submitting a VA Form 9, the 
Veteran indicated that he wished to have a hearing before the 
Board in Washington, D.C.  A letter was sent to the Veteran 
in August 2009, notifying him that his requested hearing was 
scheduled for October 2009.  In October 2009, the Veteran's 
representative requested that the venue for the Board hearing 
be changed to the local RO.  Good cause, to include as 
detailed by the Veteran in his August 2009 letter to his 
representative, has been shown. 

Accordingly, the case is remanded for the following action:

The Veteran's claims file must be 
transferred to the Waco VA Regional 
Office.  The Waco VA Regional Office 
must place the Veteran's name on the 
docket for a hearing before the Board.  
The hearing should be scheduled in 
accordance with the October 2009 
request.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


